      Case 2:18-cv-04553-JCJ Document 97 Filed 12/11/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,                   CIVIL ACTION
               Plaintiff,

          v.

RETROPHIN, INC., MARTIN                        NO.   18-4553
SHKRELI, MISSION PHARMACAL
COMPANY, and ALAMO PHARMA
SERVICES, INC.,
                Defendants.


                                  ORDER



     AND NOW, this         11th           day of December, 2019, upon

consideration of Defendants’ Motions to Dismiss (Doc. Nos. 39,

40, 42, 43) and the Responses and Replies thereto, it is hereby

ORDERED that:

  1. The Motions to Dismiss of Defendants Retrophin, Mission,

     and Alamo (Doc. Nos. 40, 42) are DENIED in part and GRANTED

     in part with leave to amend.

  2. Defendant Shkreli’s Motion to Dismiss (Doc. Nos. 39, 43) is

     STAYED for ninety days from the date of this Order to allow

     for discovery limited to the jurisdictional issue raised on

     Defendant Shkreli’s Motion under Federal Rule of Civil

     Procedure 12(b)(2).
    Case 2:18-cv-04553-JCJ Document 97 Filed 12/11/19 Page 2 of 2



3. On conclusion of limited discovery, Plaintiff Spring and

  Defendant Shkreli may submit supplemental briefing to bring

  this matter back before the Court.




                                     BY THE COURT:


                                     s/ J. Curtis Joyner

                                     J. CURTIS JOYNER, J.
